UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 6, 2014 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) I tem 2.02. Results of Operations and Financial Condition . On November 6, 2014, BPZ Resources, Inc., (“the Company”) issued a press release announcing its earnings for the three and nine months ended September 30, 2014 and providing an update on its operations. A copy of the press release dated November 6, 2014 is furnished as Exhibit99.1 to this Current Report on Form8-K and incorporated herein by reference. This information is furnished pursuant to Item2.02 of Form8-K and shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, unless specifically incorporated by reference in a document filed under the Securities Act of 1933, as amended, or the Exchange Act. By filing this report on Form8-K and furnishing this information, the Company makes no admission as to the materiality of any information in this report that is required to be disclosed solely by Item2.02. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit99.1 BPZ Resources,Inc. Press Release, dated November 6, 2014, and furnished with this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated: November7, 2014 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 BPZ Resources,Inc. Press Release, dated November 6, 2014, and furnished with this report. 4
